Citation Nr: 1648018	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-33 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for treatment purposes under 38 U.S.C.A. § 1702 for a psychosis.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 











INTRODUCTION

The Veteran served on active duty from November 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (Board) Regional Office (RO) in San Diego, California.  In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the electronic claims file.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The denial of the Veteran's claim was predicated on the observation that a September 1969 Report of Psychiatric Evaluation demonstrated no mental disability then found.  However, according to a subsequently dated service treatment report, specifically dated in March 1970, the Veteran experienced a "paranoid reaction."  The Veteran's claim is based on his assertion that he experienced a psychosis during his active duty and/or within two years of his service discharge.

The Veteran was not provided a VA examination pursuant to the above-captioned claim, and the evidence of record is otherwise inadequate to properly adjudicate his claim.  Consequently, the Board finds that a remand is warranted in order to provide the Veteran a VA examination.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a service connection for treatment purposes under 38 U.S.C.A. § 1702 for a psychosis.

2.  The AOJ must then schedule the Veteran for a VA examination.  All pertinent evidence must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner is then asked to render an opinion as to whether it is at least as likely or not (a 50 percent probability or greater) that a current psychosis was incurred during the Veteran's active duty service or within two years of his discharge.  In so doing, the examiner must consider and discuss the Veteran's assertions, as well as the September 1969 Report of Psychiatric Evaluation and the March 1970 finding of paranoid reaction.  All opinions expressed should be accompanied by a thorough rationale.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the AOJ must re-adjudicate the issue.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



		
T. REYNOLDS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

